DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated July 25, 2022, in which claims 10, 18, and 22-23 were amended, and claims 1-12, 14-17, and 21-22 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN101383386) [English Translation] in view of Seyedmohammadi (U.S. Pub. 2015/0027524).
Regarding claims 10 and 23, Zhao [Fig.3] discloses a solar cell which is a backside contact solar cell that has, on a first main surface of a crystal silicon substrate, a p-type region having a p-conductive type [6] and an n-type region having an n-conductive type [8], and that is provided with a positive electrode [5,7] formed on the p-type region and a negative electrode [7] formed on the n-type region [Example 2; Para.65], wherein
the positive electrode comprises a laminated conductor of a first electric conductor which is formed on the p-type region and which includes a group III element [5, Aluminum] and a second electric conductor which is laminated on the first electric conductor [7, Silver] and which has a lower content ratio of the group III element than the first electric conductor, and
the negative electrode comprises the second electric conductor [7] formed on the n-type region [Para.65];

a method for manufacturing a solar cell comprising the steps of:
forming, on a first main surface of a crystal silicon substrate, a p-type region having a p-conductive type [6] and an n-type region having an n-conductive type [8],
forming, on the p-type region, a first electric conductor [5] which includes a group III element [Aluminum], and
forming, on both the first electric conductor and the n-type region, a second electric conductor [7] which has a lower content ratio of the group III element than the first electric conductor [Silver], wherein
by the step of forming the first electric conductor and the step of forming the second electric conductor, a positive electrode comprising a laminated conductor [5,7] of the first electric conductor and the second electric conductor and a negative electrode [7] comprising the second electric conductor are formed [Fig.3].

Zhao discloses wherein the first electric conductor [5] is mainly composed of aluminum [Para.65], but fails to explicitly disclose wherein the first electric conductor is mainly composed of silver and includes a group III element.  However, Seyedmohammadi [Fig.3] discloses and makes obvious the suitable alternatives of known electric conductor materials including an electrode paste comprising silver, aluminum, and various metals including boron, indium, or gallium, formed by screen printing [Para.18].  It would have been obvious to provide wherein the first electric conductor is mainly composed of silver and includes a group III element as claimed to obtain low contact resistance between the positive electrode and the p-type region of the substrate [Para.11]. It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 13, Zhao fails to explicitly disclose a passivation film.  However, Seyedmohammadi [Fig.3] discloses wherein a passivation film [350] formed on surfaces of the p-type region and the n-type region [320,340] where the positive electrode and the negative electrode [380,370] are not formed is further provided.  It would have been obvious to provide the passivation film as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 10 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieda (U.S. Pub. 2018/0248056) in view of Seyedmohammadi (U.S. Pub. 2015/0027524).
Regarding claims 10 and 23, Hieda [Fig.17] discloses a solar cell which is a backside contact solar cell that has, on a first main surface of a crystal silicon substrate [1], a p-type region having a p-conductive type [3] and an n-type region having an n-conductive type [5], and that is provided with a positive electrode [11a,9] formed on the p-type region and a negative electrode [10] formed on the n-type region [Paras.60-66], wherein
the positive electrode comprises a laminated conductor of a first electric conductor [11a] which is formed on the p-type region and which includes a group III element [11, Indium, Para.84] and a second electric conductor [9] [16, Silver, Para.90] which is laminated on the first electric conductor and which has a lower content ratio of the group III element than the first electric conductor, and
the negative electrode [10] comprises the second electric conductor [16] formed on the n-type region [Fig.17];

a method for manufacturing a solar cell comprising the steps of:
forming, on a first main surface of a crystal silicon substrate [1], a p-type region having a p-conductive type [3] and an n-type region having an n-conductive type [5],
forming, on the p-type region, a first electric conductor [11a] which includes a group III element [11, Indium, Para.84], and
forming, on both the first electric conductor and the n-type region, a second electric conductor [16, Silver, Para.90] which has a lower content ratio of the group III element than the first electric conductor, wherein
by the step of forming the first electric conductor and the step of forming the second electric conductor, a positive electrode comprising a laminated conductor [11a,9] of the first electric conductor and the second electric conductor and a negative electrode [10] comprising the second electric conductor are formed [Fig.17].

Hieda fails to explicitly disclose wherein the first electric conductor is mainly composed of silver and includes a group III element.  However, Seyedmohammadi [Fig.3] discloses and makes obvious the suitable alternatives of known electric conductor materials including an electrode paste comprising silver, aluminum, and various metals including boron, indium, or gallium, formed by screen printing [Para.18].  It would have been obvious to provide wherein the first electric conductor is mainly composed of silver and includes a group III element as claimed to obtain low contact resistance between the positive electrode and the p-type region of the substrate [Para.11]. It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 18-19, 22, and 24-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN101383386) [English Translation] in view of Seyedmohammadi (U.S. Pub. 2015/0027524), as applied above, and further in view of Tanaka (U.S. Pub. 2014/0210073).

Regarding claims 18-19, and 22, Zhao fails to explicitly disclose a photovoltaic module comprising solar cells electrically connected to each other; a photovoltaic power generation system comprising a plurality of photovoltaic modules electrically connected to each other.  However, Tanaka [Figs.6-11] discloses and makes obvious the application of a solar cell [10] to form a photovoltaic module [50] comprising solar cells electrically connected to each other; a photovoltaic power generation system comprising a plurality of photovoltaic modules [50] electrically connected to each other [Figs.6-11,Para.2].  It would have been obvious to provide the photovoltaic module comprising solar cells electrically connected to each other as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 24, Zhao [Fig.3] discloses an aluminum paste in forming the first electric conductor.  Zhao fails to explicitly disclose the limitations of the claims.  However, Tanaka [Figs.1(a)-(h)] discloses and makes obvious a method for manufacturing a solar cell 
wherein the step of forming the first electric conductor and the step of forming the second electric conductor [61,71,81] comprise a step of screen printing or dispense-forming an electrode agent [6,7,8].

Regarding claims 25-26, Zhao discloses the claimed first and second electric conductor in forming the positive and negative electrodes, as discussed above.  Zhao fails to explicitly disclose the passivation film and the forming of the electrodes via the passivation film.  However, Tanaka [Figs.1(g)-(h)] discloses and makes obvious a method
further comprising, before the step of forming the first electric conductor [8] and the step of forming the second electric conductor, a step of forming, on a surface of the p-type region and the n-type region, a passivation film [3], wherein
in the step of forming the first electric conductor, the first electrode agent which includes a group III element is applied onto the p-type region via the passivation film [Figs.1(g)-(h)],
in the step of forming the second electric conductor, a second electrode agent which has a lower content ratio of the group III element than the first electrode agent is applied onto both the first electrode agent and the n-type region via the passivation film [Figs.1(g)-(h)], and
after the step of forming the second electric conductor, by sintering [firing] the first electrode agent and the second electrode agent, the positive electrode and the negative electrode are formed [Paras.44-61].

It would have been obvious to provide the conductive paste screen printing and the sintering process as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822